Citation Nr: 1818240	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-13 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for the Veteran's service connected post-traumatic stress disorder (PTSD) prior to December 28, 2016, and entitlement to a disability rating in excess of 70 percent, thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office.

In November 2015 the Veteran testified before a Veterans Law Judge during a hearing held via video teleconference.  A transcript of this hearing has been obtained and associated with the claims file.

In August 2016, the Board remanded the appeal for further development, at which time the Board took jurisdiction of a claim of entitlement to a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In April 2017, the Regional Office (RO) granted an increased disability rating for the Veteran's PTSD to 70 percent disabling, effective December 28, 2016.  As this increase did not represent a full grant of the benefits sought, the Veteran's appeal has not been abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO also granted entitlement to a TDIU from the date that the Veteran met the schedular criteria for a TDIU.  The Veteran was informed that this represented a full grant of benefits for this issue and that the issue was no longer on appeal. 


FINDING OF FACT

On February 02, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


